Citation Nr: 0312397	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  97-21 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.  Giannecchini, Counsel


INTRODUCTION

The veteran had active service from January 1978 to January 
1996.  

The present matter arises before the Board of Veterans' 
Appeals (Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Medical Center in Cheyenne, Wyoming.  In September 1998, the 
veteran testified before a Hearing Officer at the VARO in 
Cheyenne.  

In an October 2000 decision, the Board denied the veteran's 
claims for entitlement to a compensable evaluation for 
residuals of a left inguinal hernia repair and 
abdominoplasty, and entitlement to a rating in excess of 10 
percent for hiatal hernia with reflux.  It remanded the issue 
of service connection for a heart disorder, to include 
hypertension, for additional development.  In February 2002, 
jurisdiction of the veteran's claims file was transferred 
from the VARO in Cheyenne to the VARO in Phoenix, Arizona.  

REMAND

In September 2002, the Board undertook additional development 
of the issue listed on the front page of this remand pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  That 
regulation was invalidated by the United States Court of 
Appeals for the Federal Circuit Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The development has been completed.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).

It appears that the veteran has not been explicitly informed 
of what evidence he is responsible for obtaining and what 
evidence VA will undertake to obtain. 38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran's representative has requested that this case be 
remanded to the RO for adjudication in accordance with 38 
U.S.C.A. § 5103(b) (West 2002).

In view of the Federal Circuit's opinion, the case must be 
remanded for the following: 

1.  The RO should issue the veteran a 
VCAA notice letter with regard to his 
claim.  The veteran is advised that he 
has up to one year after such notice to 
submit additional evidence and that the 
Board will not be able to adjudicate his 
claim prior to the expiration of the one-
year time period unless he indicates that 
he has no additional evidence to submit 
or waives the one-year period.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for a 
heart disorder to include hypertension.  

3.  If the benefit sought continues to be 
denied the RO should issue a new 
supplemental statement of the case 
considering all evidence received since 
the supplemental statement of the case 
issued in May 2002.  Then, if otherwise 
in order, the case should be returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


